Murphy, J. (dissenting in part).
I agree with the majority’s
findings with regard to the charges but I disagree as to the penalty to be imposed upon the respondent. As is emphasized in the majority opinion, the respondent was admonished in 1972 by the Chairman of the Judiciary Relations Committee for the same type of misbehavior as is the subject of this removal proceeding. From the very fact that countless charges are now sustained against hitn, it is evident that the respondent did not heed the warning that was graciously extended to him in 1972. Instead, he continued his grossly abusive, discourteous, insensitive and insulting behavior as a member of the Bench. At a time when the Judiciary is under attack from many quarters, its critics can again revel in the meek reproof now accorded the respondent for his "serious breaches of judicial temperament and decorum”. The highly injudicious conduct of the respondent warrants his removal from the Bench.
Stevens, P. J., Markewich, Silverman and Lynch, JJ., concur in Per Curiam opinion; Murphy, J., dissents in part in an opinion.
Respondent censured.